REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a multi-drop sensor network in a wearable electronic device such as a head mounted display.

Prior art for was found for the claims as follows:
Re. Claim 1,
Cho et al., (US 2015/0309311 A1) disclose the following limitations: 
	A mobile device (Cho: Fig. 1, HMD.) comprising: a physical link (Cho: Fig. 1 & Para. [0043] disclose the HMD is a chip including a physical link.); 
a plurality of image sensors (1040, 1050), each of the plurality of image sensors being configured to transmit image data via the physical link (Cho: Fig. 1 & Paras. [0034]-[0036], [0043] disclose a group of sensors (1040, 1050) for capturing an image of surroundings of the HMD, which is transmitted to processor 1010 via chip integrated link.); and

a controller (1010) coupled to the physical link (i.e., Figure 1), whereby the physical link, the plurality of image sensors, and the controller form a (Cho: Fig. 1 & Para. [0043] disclose the chip link coupled to processor 1010 and images sensors 1050 to form a network.); 
wherein the controller (1010) is configured to: determine an image capture operation for the plurality of image sensors, 
transmit a control signal to configure image sensing operations at the plurality of image sensors based on the image capture operation (Cho: Fig. 1 & Para. [0035] disclose sensors included in the second sensor group 1050 may be simultaneously activated or deactivated by a control signal from the processor 1010.); 
receive, via the physical link, image data from at least a subset of the plurality of image sensors (Cho: Fig. 1 & Para. [0036] disclose sensor group 1040 and the second sensor group 1050 may share the same sensor [i.e., 1040 is considered a subset] and may be activated [i.e., image capture] simultaneously or respectively by the processor 1010.); 
combine the image data from the at least a subset of the plurality of image sensors to obtain an extended field of view (FOV) larger (i.e., combined view, [2010, 2020, 2030]) than a FOV provided by each image sensor of the subset of image sensors (Cho: Fig. 2 & Paras. [0045], [0055] disclose combining image data 2010, 2020, 2030 from the subset 1040 from the plurality of image sensors (1040, 1050) to obtain a combined extended view larger than a FOV provided by each image sensor of the subset of image sensors.); 
determine information of a surrounding environment of the mobile device captured within the extended FOV (Cho: Figs. 2-3 & Paras. [0067], [0069] disclose determining information such as a closed space or open space of a surrounding environment of the HMD captured within the extended FOV.); and 
provide the information to an application to generate content based on the information (Cho: Paras. [0037], [0070], [0072] disclose after a particular space is detected, this information is provided to an application to manipulate images to generate content such as setting a captured circumjacent image in a first direction as a reference image.).
Tzvieli (US 2019/0046044 A1) discloses having a different orientation than an adjacent image sensor (Tzvieli: Figs. 49a-b & Paras. [0077], [0091], [0453] disclose each camera can be placed on an eyeglass frame facing different directions which result in different orientations than an adjacent camera.).
Graif et al., (US 2021/0026796 A1) disclose a multi-drop network (Graif: Para. [0109] discloses a multi-drop network.).
Kajita et al., (US 2009/0033588 A1) wherein the image capture operation reduces a volume of image data transmitted over the network (Kajita: Para. [0024] discloses reducing a volume of image data transmitted over the network in the HMD.).

Claim 19 recites analogous limitations to claim 1 above, therefore in order to reduce superfluous citations of the prior art, the mappings for this claim have been omitted.






Allowable Subject Matter
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 1, 19] “… wherein the image capture operation reduces a volume of image data transmitted over the multi-drop network by determining a subset of image sensors to capture images of one or more objects of interest …”. These features are not found or suggested in the prior art.

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 09-01-2022